It appearing that the defendant in the above-entitled case has failed to prosecute his appeal from the Superior Court in Litchfield County with proper diligence, it is, under Practice Book § 696, *710ordered by the Supreme Court, suo motu, that the appeal be and hereby is dismissed unless the defendant’s brief is filed on or before February 2,1976.
Argued January 6
decided January 6, 1976
James D. Cosgrove, chief public defender, for the appellant (defendant).
Robert E. Beach, Jr., office of chief state’s attorney, for the appellee (state).